Citation Nr: 1758665	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  09-45 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disorder. 

2.  Entitlement to service connection for a right knee disorder. 

3.  Entitlement to service connection for a right hip disorder. 

4.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to September 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  

The Board acknowledges that the Veteran has also perfected an appeal with respect to several additional issues related to disability compensation.  Specifically, the Veteran has perfected appeals as to his claims for entitlement to service connection for bilateral hearing loss and tinnitus.  However, the Board's review of the record reveals that the Agency of Original Jurisdiction (AOJ) has not certified these issues for consideration by the Board, and it appears the AOJ is still taking action on the issues.  As such, the Board will not accept jurisdiction over the issues at this time, but the issues will be the subject of a subsequent Board decision, if otherwise in order.


REMAND

The Veteran asserted that his hip, back, and neck disorders were caused by in-service parachute training.  He stated that he injured his hip, back, and neck while completing in-service jumps during parachute training.  He also stated that his right knee disorder was related to his service-connected left knee disorder.    

It appears that the Veteran's complete service treatment records have not been associated with the electronic claims file.  In this regard, the Veteran served from October 1966 to September 1969; however, the claims file does not include service treatment records prior to April 1967.  Additionally, the Veteran asserted that his disorders developed during his seven weeks of jump school.  The Veteran's personnel records have not been associated with the claims file.  Therefore, on remand, the RO must obtain outstanding service treatment records and personnel records.  

Right Knee

The Veteran asserted that his right knee disorder was caused or aggravated by his service-connected left knee disorder.  

Service treatment records do not include treatment for a right knee disorder.  

Post-service VA treatment records include various diagnoses related to the right knee.  An April 2013 treatment record included a diagnosis of right knee degenerative joint disease with meniscal pathology and chondrocalcinosis.  In May 2013, he underwent a right knee meniscectomy due to a right knee meniscal tear.  

The Veteran submitted a July 2017 private medical opinion by J.D., M.D.  It was noted that the Veteran limped and strained because of his service-connected left knee disorder and that his limping caused his current right knee disorder.  Dr. D. stated that he "believed that the . . . right knee can be service connected."  Dr. D.'s use of "can" renders the opinion speculative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (finding that medical opinions expressed in terms of "may" also imply "may or may not" and are too speculative to establish medical nexus).  

The Veteran has not been afforded a VA examination with respect to his claim for service connection for a right knee disorder.  Generally, VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  The Board finds the low threshold necessary to provide an examination has been established in this case.

Right Hip

The Veteran asserted that his currently diagnosed right hip disorder was related to the right hip fracture he sustained during service.  

Service treatment records documented the Veteran's treatment for a right hip fracture in April 1967.  He continued to complain of right hip symptoms 15 months after the injury.  In his May 1969 report of medical history, the Veteran reported that he fractured his right hip, but did not report any current symptoms.  His May 1969 separation examination revealed normal lower extremities and musculoskeletal evaluations.  

In August 2012, the Veteran underwent a VA examination.  The Veteran reported that he injured his right hip in 1967 during an in-service parachuting incident.  He denied any subsequent injury to his right hip.  August 2012 imaging studies did not reveal arthritis, but did show calcific plaque over the lateral right femoral head.  The examiner provided a speculative opinion as to whether the Veteran had a pre-existing right hip disorder that was aggravated beyond natural progression during service.  The examiner explained that he/she was unable to assure that his right hip disorder pre-existed service because there was no enlistment examination.  The VA examiner indicated that the May 1968 service treatment record, which indicated that the Veteran fractured his right hip in January 1966, was a typographical error.  Specifically, the May 1968 record noted that he fractured his right hip 15 months ago, which would indicate that the fracture occurred in early 1967, not January 1966.  

Another VA examination was provided in December 2013.  The VA examiner noted review of the Veteran's electronic claims file, but also indicated that service treatment records were not available for review.  The diagnoses included osteoarthritis, acetabular labra chondrocalcinosis, and hamstrings tendonosis.  The VA examiner provided a negative nexus opinion and concluded that it was more likely than not that the Veteran's current right hip disorder was due to chronic degenerative changes associated with aging.  Additionally, his reported mechanical and bilateral lateral iliac crest region musculoskeletal pain symptoms were more likely related to his lumbar spine condition.  In support of the opinion the VA examiner referenced multiple imaging studies.  November 2012 magnetic resonance imaging (MRI) revealed abnormal signal in the right and left superior labrum, likely related to chondrocalcinosis.  A November 2010 imaging study showed no degenerative change or fracture.  The VA examiner then concluded that he/she was unable to comment further without resorting to mere speculation.  

The Veteran submitted a July 2017 private medical opinion from Dr. M.  Dr. M. opined that his right hip disorder "should" be service-connected because it is related to his in-service right hip fracture.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2013 VA opinion is inadequate for adjudication purposes.  Specifically, the VA examiner opined that the right hip disorder was more likely related to aging, but also stated that he/she was unable to further comment without resorting to mere speculation.  Additionally, the examiner supported the opinion by referencing multiple imaging studies, but did not clearly explain how the imaging reports supported the opinion that his right hip disorder was more likely related to aging.  Moreover, the VA examiner indicated that the service treatment records were not available for review.  

With respect to the July 2017 private medical opinion, the Board finds that the opinion is speculative.  Obert, 5 Vet. App. at 33.  

Accordingly, the Board finds that the Veteran should be afforded another VA examination to address the etiology of his right hip disorder.  

Neck

The Veteran has not been provided a VA examination to address his claimed neck disorder.  The Veteran submitted a July 2017 private medical opinion.  The private examiner initially stated that there was no way to connect the Veteran's neck disorder.  The opinion was based on the lack of evidence showing treatment for a neck disorder in service and that he underwent surgery for a neck disorder 40 years after service.  The private examiner also stated that it was "as likely as not that the jumping nature of his military service contributed to his neck pain, which admittedly has had a late onset." The private medical opinion is internally inconsistent.  However, the Board finds that the low threshold necessary to provide an examination has been established in this case.  McLendon, 20 Vet. App. 79. 

Back

The Veteran asserted that his claimed back disorder was caused by in-service jumps completed during parachute training.  In the alternative, he asserted that his claimed back disorder was caused or aggravated by his service-connected left knee disorder.  

The Veteran reported that he had surgery on his back within a year of his discharge from service.  At his May 2017 Board hearing, he testified that he underwent back surgery at the Houston VA Medical Center (VAMC) in 1969 or 1970.  The Board finds that the low threshold necessary to provide an examination has been established in this case.  McLendon, 20 Vet. App. 79.  

Additionally, it does not appear that the RO requested the 1969 or 1970 Houston VAMC treatment records.  Accordingly, on remand the RO should attempt to obtain such records. 



Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include the 1969 and 1970 treatment records from the Houston VAMC.  If the RO or AMC deems the above-noted records do not exist or that any additional attempts to obtain these records would be futile, the record should be annotated to reflect such and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Then, the RO or AMC must undertake appropriate development to obtain the Veteran's complete service treatment records and service personnel records from all appropriate records repositories.  All efforts to obtain the service treatment records should be clearly documented in the claim file.  If the records cannot be located after all efforts to obtain the records have been exhausted, a memorandum of unavailability should be issued for the file and the Veteran should be informed of the record's unavailability.

3.  Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the nature and etiology of his right knee disorder.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed. 

Following the examination and a review of the relevant records and lay statements, the examiner should address the following:

(a) Whether the Veteran's right knee disorder is at least as likely as not (a 50 percent probability or greater) caused or aggravated by his service-connected left knee disorder.  

(b) Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right knee disorder originated during his period of active service or is otherwise etiologically related to his active service, to include his claimed in-service jump school training.  

The examiner must provide a complete rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Then, the RO or the AMC should afford the Veteran a VA examination, by an examiner, other than the examiner who conducted the December 2013 VA examination, with sufficient expertise, to determine the nature and etiology of his right hip disorder.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed. 

Following the examination and a review of the relevant records and lay statements, the examiner should address whether it is at least as likely as not (a 50 percent probability or greater) the Veteran's right hip disorder had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury.

The examiner must provide a complete rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5. Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the nature and etiology of his claimed neck disorder.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed. 

Following the examination and a review of the relevant records and lay statements, the examiner should address whether it is at least as likely as not (a 50 percent probability or greater) the Veteran's claimed neck disorder had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury.

The examiner must provide a complete rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

6.  Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the nature and etiology of his back disorder.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed. 

Following the examination and a review of the relevant records and lay statements, the examiner should address the following:

(a) Whether the Veteran's back disorder is at least as likely as not (a 50 percent probability or greater) caused or aggravated by his service-connected left knee disorder.  

(b) Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's back disorder originated during his period of active service or is otherwise etiologically related to his active service, to include his claimed in-service jump school training.  

The examiner must provide a complete rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

7.  Finally, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





